IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARIE DICOWDEN,

Plaintiff,
v. ; Case No. 3:18-cv-148
PNC BANK, NATIONAL JUDGE WALTER H. RICE
ASSOCIATION,
Defendant.

 

ORDER VACATING SEPTEMBER 9, 2019, TRIAL DATE

 

Trial in the above-captioned case is currently set for September 9, 2019.
United States Magistrate Judge Sharon L. Ovington conducted a mediation on May
23, 2019. The docket indicates that the parties have reached a tentative
settlement, but are awaiting bank approval. Magistrate Judge Ovington has a
follow-up conference call scheduled for September 16, 2019.

In light of the foregoing, the Court VACATES the September 9, 2019, trial
date. In the event the parties are unable to settle this matter, the Court will issue

a new scheduling order.

Date: August 28, 2019 L Nan ruber
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
